Order of Appellate Term reversed on the law and the facts, with costs, and order of the City Court of the City of New York, county of Kings, which vacated the garnishee order, affirmed, with ten dollars costs and disbursements. In our opinion, the Seaman’s Act of 1915 was more than a mere re-enactment of the law of 1872, for the reason that the wages of “ fishermen ” (not included in the act of 1872) and all “ seamen ” are made exempt from execution or attachment.  It seems clear that it was the intention of the Congress, by the act of 1915, to repeal that part of the act of 1874 which excepted seamen of coastwise trade from the exemption given them by the act of 1872. It is also our opinion that the defendant is a seaman within the meaning of section 10 of the Seaman’s Act of 1915.  Young, Kapper, Carswell, Scudder and Tompkins, JJ., concur.